IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
BRITTANY CHALAYNE
JOHNSON,                            NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-3237

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 7, 2014.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Susanne K. Sichta and Meredith Charbula of Arnold and Sichta, Jacksonville, for
Appellant.

Pamela Jo Bondi, Attorney General, Jennifer J. Moore and Wesley Paxson, III,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.